Title: John Adams to Abigail Adams, 11 July 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 11. 1777
     
     This Letter will go by the Hand of the Honourable Samuel Hewes Esqr., one of the Delegates in Congress from North Carolina, from the Month of September 1774, untill 1777.
     I had the Honour to serve with him upon the naval Committee, who laid the first Foundations, the Corner Stone of an American navy, by fitting to Sea the Alfred, Columbus, Cabott, Andrew Doria, Providence, and several others. An Honour, that I make it a Rule to boast of, upon all Occasions, and I hope my Posterity will have Reason to boast. . . . Hewes has a sharp Eye and keen, penetrating Sense, but what is of much more Value is a Man of Honour and Integrity. If he should call upon you, and you should be about, I hope you will treat him with all the Complaisance that is due to his Character. I almost envy him his Journey, altho he travells for his Health, which at present is infirm. I am yours, yours, yours,
     
      John Adams
     
     
     
      My dearest Friend
     
     We have had no News from Camp for 3 or 4 days. Mr. How, by the last Advices, was maneuvring his Fleet and Army in such a Manner, as to give Us Expectations of an Expedition, some where. But whether to Rhode Island, Hallifax, up the North River or the Delaware, is left to Conjecture. I am much in doubt whether he knows his own Intentions.
     A Faculty of penetrating into the Designs of an Enemy is said to be the first Quality of a General. But it is impossible to discover the Designs of an Enemy who has no Design at all. An Intention that has no Existence, a Plan that is not laid, cannot be divined. Be his Intentions what they may, you have nothing to fear from him—He has not force to penetrate the Country any where.
     